Citation Nr: 1727133	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the right knee.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, he clarified that he revoked his August 2007 power of attorney (POA) with the African American PTSD Association.  A transcript of the hearing has been associated with the claim file.  

In March 2016, the Board remanded the Veteran's claims for further development.  

The Veteran has also separately perfected an appeal of a June 2013 rating decision that denied entitlement to a disability rating in excess of 10 percent for a service-connected right knee disorder and a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran requested a hearing before the Board on these claims which remains pending scheduling.  Accordingly, those claims will be addressed in a subsequent decision.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Veteran's claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure compliance with the previous remand directives.  

A review of the claims file reveals only partial compliance with the Board's March 2016 remand directives.  Another remand is required to ensure substantial compliance with the Board's remand directives.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand directives).   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include a specific request for all clinical records and all records concerning treatment for any injuries at Quantico in August 1968.

 2.  Make arrangements to obtain the Veteran's complete treatment records from the Jessie Brown VA treatment facility, dated from May 2013 forward.

 3. Make arrangements to obtain the Veteran's complete treatment records from the Robley VA treatment facility in Louisville, dated from December 2008 forward.

4.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Lakeside VA treatment facility, dated from June 1969 to March 1995.  

5. Make arrangements to obtain the Veteran's complete treatment records from Cook County Hospital, dated from June 1969 forward, as well as from any Vet Center where he was treated.

 6.  Make arrangements to obtain copies of the Veteran's complete employment physicals from the police department(s) where he was employed from 1974 to 2008.

7.  Conduct all appropriate stressor development pertaining to the Veteran's asserted stressors and provide a report detailing the nature of any stressor that has been verified. If no stressor is verified, the AOJ should so state in the report. 

Specifically, the record shows two alleged stressors which, reportedly, occurred during the Veteran's tour in Vietnam and in September 1965: (1) a recruit, named R.J., drop a grenade and killed himself in September 1965 at Camp Pendleton; (2) that he worked as a military police in Sasebo, Japan, and saw the bodies of dead soldiers returning from Vietnam.

 *  The Veteran has stated that PFC R.M. also witnessed the incident when the recruit dropped the grenade and was killed.  See Statement in Support of Claim, dated June 22, 2007.  The Veteran should be invited to submit a statement from PFC R.M. concerning his recollection of this event.

8.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination.

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner must identify all current psychiatric disorder(s) found to be present. The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-V. 

In rendering a determination as to whether the diagnostic criteria for PTSD are/were met, the examiner is instructed that only identifiable, established stressor(s) may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

For any psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that it had its clinical onset during active service or is related to any incident of service.

 The examiner is requested to provide a rationale for any opinion provided.

9. Make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any incident of service, to include noise exposure.

The examiner is requested to provide a rationale for any opinion provided.

10.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded an appropriate examination of his back and left knee. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should identify all current low back and left knee disorders found to be present. 

The examiner must provide opinions on the following:

(a) Is it at least as likely as not (50 percent or greater degree of probability) that any current low back disorder had its clinical onset during active service or is related to any incident of service, to include from playing contact sports such as basketball and football?

(b) Is it at least as likely as not (50 percent or greater degree of probability) that any current low back disorder was caused by the Veteran's right knee disorder, to include by any altered gait associated therewith?

(c) Is it at least as likely as not (50 percent or greater degree of probability) that any current low back disorder was aggravated by (or permanently worsened by) the Veteran's right knee disorder, to include by any altered gait associated therewith?

(d) Is it at least as likely as not (50 percent or greater degree of probability) that any current left knee disorder had its clinical onset during active service or is related to any incident of service, to include from playing contact sports such as basketball and football and/or repetitive use?

(e) Is it at least as likely as not (50 percent or greater degree of probability) that any current left knee disorder was caused by the Veteran's right knee disorder, to include by any altered gait associated therewith?

(f) Is it at least as likely as not (50 percent or greater degree of probability) that any current left knee disorder was aggravated by (or permanently worsened by) the Veteran's right knee disorder, to include by any altered gait associated therewith?

In providing opinions concerning the Veteran's left knee disorder, the examiner must acknowledge and address the opinions provided by Shan Nho, M.D., dated January 12, 2010. Specifically, Dr. Nho provided an opinion suggesting a relationship between the Veteran's left knee disorder and repetitive use of his knees during his military service. He also provided an opinion suggesting a relationship between the Veteran's right and left knee disorders. If the VA examiner disagrees with the opinions from Dr. Nho, he/she must explain why. 

The examiner is requested to provide a rationale for all opinions provided.

11. Finally, readjudicate the claims on appeal.  If the claims remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the Veteran until he is notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




